Exhibit 10.1

LOGO [g14819g04f03.jpg]

August 11, 2009

Mr. Peter Fluetsch

Compensation Committee Chairman

Heritage Financial Corporation

Re: Rhodes Board and Employment Status

Dear Chairman Fluetsch,

I am writing to confirm our general understanding of my role with the board and
our corporate entities as discussed at the May 21st 2009 Compensation Committee
Meeting and the May 28th 2009 Heritage Financial / Heritage Bank Board Meeting.

Attached is a copy of the current position description, which I believe would
continue to be appropriate for my future role as a non-management Board
Chairman.

My understanding is that the following circumstances would be effective
September 1, 2009, unless otherwise noted:

 

  •  

I would no longer be a salaried employee of Heritage Bank but would be a
director and would continue to serve as chairman of the parent company and its
two subsidiary banks.

 

  •  

Compensation will be reduced to a $60,000 annual director fee, which will be
paid on a monthly basis as long as I continue to be elected as Chairman.

 

  •  

Although under existing SEC and NASDAQ guidelines I would continue to be an
“insider” for a period of time, I would attend outside director meetings except
for 2-3 times per year in order to more effectively carry out my board chairman
leadership responsibilities.

 

  •  

The company would continue to make available an office in Olympia as well as
computer equipment and supplies as necessary to carry out corporate duties.

 

  •  

I would assume financial responsibility for any country club memberships and
uses I choose to maintain except legitimate bank related meeting and
entertainment expenses would be reimbursed.



--------------------------------------------------------------------------------

  •  

The company has agreed to award title to me personally for the five year-old,
fully depreciated Buick automobile currently provided. Auto operating expenses
related to the bank and bank related activities including attendance at WBA
meetings and investor conferences would be reimbursable. (Effective January
2010)

 

  •  

Other expenses incurred in conjunction with meetings and activities associated
with the function of Board Chairman would be reimbursed.

 

  •  

I would continue to spend approximately 25 percent of my work week time on
company and bank industry matters.

I believe the above noted items outline the details of our understanding. I
appreciate the opportunity to continue to serve the company as Chairman and
continue to work toward a successful return to acceptable profitability and
shareholder value.

 

Sincerely Yours,

/s/    Donald V. Rhodes

Donald V. Rhodes

Board Chairman



--------------------------------------------------------------------------------

JOB DESCRIPTION

 

POSITION:    CHAIRMAN OF THE BOARD    HERITAGE FINANCIAL CORPORATION    HERITAGE
BANK    CENTRAL VALLEY BANK REPORTS TO:    BOARD OF DIRECTORS FLSA STATUS:   
EXEMPT

Essential Functions:

 

1. Provides an exceptional level of customer service and customer satisfaction;
enhancing and supporting the mission and vision statements of Heritage Financial
Corporation (“HFWA”).

 

2. Performs duties as necessary including keeping current with industry and
investor trends and expectations to ensure continued safety and soundness of the
Corporation.

 

3. Provides support, insight, and advice to HFWA CEO in developing strategic
vision for the Corporation and for the management and overall profitability of
the Corporation.

 

4. Provides support, insight, and advice to HFWA CEO in exploring new markets
for future locations, as well as seeking strategic alliances/joint ventures to
optimize and leverage the Corporation’s position.

 

5. Provides support, insight, and advice to HFWA CEO in planning and gaining
Board approval for all capital management strategies, including stock and cash
dividend policies to provide adequate capital levels to support the future
growth of the Corporation and shareholder expectations.

 

6. Provides strategic financial input and advice on decision-making issues
affecting the Corporation such as evaluation of potential alliances,
acquisitions and/or mergers and new lines of business, products or services.

 

7. Provides leadership representation for the Corporation and subsidiary banks
as Chairman of the Board of Directors and member of various Board committees.
Ensures that all policies and bylaws of the Board are observed. Responsible for
overseeing reporting to the Board on the overall financial and operational
conditions of the Corporation and ensuring that Board members are kept informed
about important industry trends and developments.

 

8. Coordinates with Corporate CEO on setting agendas for the monthly Board
meetings and annual shareholder meetings.

 

9. Assists Corporate CEO with shareholder relations to include presenting
Heritage Financial Corporation at corporate, investor and industry meetings in
order to educate and generate market interest in the Corporation.

 

10. Represents the Corporation and its values in its relationships with major
customers, regulatory bodies, and shareholders.

 

11. Represents the Corporation and provides leadership in key community
activities including business, charitable, civic, and social organizations.

 

12. In the absence of Executive management at subsidiary organizations, may act
in their capacity.



--------------------------------------------------------------------------------

Other Responsibilities:

 

1. Must be able to travel within region and nationally to perform job duties and
represent the Corporation.

Education, Skills and Experience:

 

1. Ability to read, speak and understand English well with effective written and
oral business communication skills. Ability to make persuasive speeches and
presentations on controversial or complex topics to the Board and outside
investors.

 

2. Prefer college degree in Business, Finance or related field or applicable
experience.

 

3. A strategic visionary with sound technical skills, analytical ability, good
judgment and strong customer and growth focus.

 

4. Fifteen years finance/commercial banking experience at executive level with a
demonstrated ability to lead a team and expand profitability.

 

5. Must have in-depth knowledge of and experience in Pacific Northwest markets,
preferably the Puget Sound and Central Washington regions.

 

6. Desired personal characteristics include: professional sophistication,
political awareness, creativity, energy, energy, self-directed, and balanced
ego.

 

7. Maintains a record of business development and participation in community
activities.

 

Name:

 

/s/    Donald V. Rhodes

     Date:    9/26/06